Case 4:21-cv-01065 Document 1-5 Filed on 03/31/21 in TXSD Page 1 of 5




                         EXHIBIT E
  Case 4:21-cv-01065 Document 1-5 Filed on 03/31/21 in TXSD Page 2 of 5

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    03/05/2021
                                                                                                    CT Log Number 539158419
TO:         Maria Bustamante, Paralegal-Litigation
            United Airlines, Inc.
            609 MAIN STREET, 16TH FLOOR/HSCPZ
            HOUSTON, TX 77002-3167

RE:         Process Served in Texas

FOR:        United Airlines, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  JOHN DALISAY, PLTF. vs. ALL NIPPON AIRWAYS CO., LTD AND UNITED AIRLINES, INC.,
                                                  DFTS.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 202111779
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Certified Mail on 03/05/2021 postmarked on 03/03/2021
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/05/2021, Expected Purge Date:
                                                  03/10/2021

                                                  Image SOP

                                                  Email Notification, Tom Campuzano thomas.d.campuzano@united.com

                                                  Email Notification, Maria Bustamante maria.bustamante@united.com

                                                  Email Notification, Javaria Neagle javaria.neagle@united.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / EM
  BAR InvestigationsCase 4:21-cv-01065 Document 1-5 Filed on 03/31/21 in TXSD Page 3 of 5                             9


   P0 Box 16296
Sugar Land:TX 77496
                               I                   I II
                             7019 2970 0001 6119 9163
                                                                   UNWED MIES
                                                                   POSIALIER,C.

                                                                                    11
                                                                                  75201
                                                                                          •
                                                                                               U.S. POSTAGE PAID —
                                                                                               FCM LETTER
                                                                                               HOUSTON, TX
                                                                                               77002
                                                                                               MAR 03,21
                                                                                               A MOUNT
                                                                                               • e7 OA
                                                                                                     ff c
                                                                                              • R2304E105876-17'="`




                                                      United Airlines Inc.
                                          Registered Agent: CT Corporation System
                                                  1999 Bryan St., Suite 900
                                                     -Dallas, TX 75201



                                                           -
                                                   e7.777.67:.•
                 Case 4:21-cv-01065 Document 1-5 Filed on 03/31/21 in TXSD Page 4 of 5

                                                               Receipt Number: 912303
EML
                                                               Tracking Number: 73845553
COPY OF PLEADING PROVIDED BY PLT


                                       CAUSE NUMBER: 202111779


PLAINTIFF: DALISAY, JOHN                                            In the 164th judicial

vs.                                                                 District Court of

DEFENDANT: ALL NIPPON AIRWAYS CO LTD                                Harris County, Texas


                                               CITATION
THE STATE OF TEXAS
County of Harris

TO: UNITED AIRLINES INC BY SERVING ITS REGISTERED AGENT CT CSAWRAlligkSAti V / 2152/f
1999 BRYAN ST STE 900                                                 Delivered: c   3I     /Ps2-C
DALLAS TX 75201
                                                                      By:
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.

This instrument was filed on March 1, 2021, in the above numbered and styled cause on
the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.

   YOU HAVE BEEN SUED.   You may employ an attorney.  If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.    In addition to
filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit.   These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more
at TexasLawHelp.org.

      ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this

March 2, 2021.



            //igT7,74:‘                                   —Maar_ &me.
                                                          Marilyn Burgess, District Clerk
                 /       \0
         • c.>            I                               Harris County, Texas
        I        t          e                             201 Caroline, Houston, Texas 77002
                         '
                         . /
                         or
                     *                                    Generated By: WANDA CHAMBERS



Issued at request of:
O'ROURKE, SEAN EDWARD
711 WEST BAY AREA BLVD SUITE 225
WEBSTER, TX 77598-0000
281-667-4081

Bar Number: 24046547
              Case 4:21-cv-01065 Document 1-5 Filed on 03/31/21 in TXSD Page 5 of 5




                                                                                  Tracking Number: 73845553



                                              CAUSE NUMBER: 202111779


PLAINTIFF: DALISAY, JOHN                                                       In the 164th

       VS.                                                                     judicial District Court

DEFENDANT: ALL NIPPON AIRWAYS CO LTD                                           of Harris' County, Texas




                                          OFFICER/AUTHORIZED PERSON RETURN

Came         to        hand      at           o'clock               M.,   on      the              day    of
                                                     , 20
Executed          at    (address)
in                          County
at                           o'clock                     M.,      on     the                      day     of
                                                                    , 20
by delivering to                                                                                  defendant,
in person, a true copy of this
Citation    together    with   the    accompanying              copy(ies)   of     the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.

To     certify           which        I   affix    my    hand    officially      this               day   of
                                                        , 20

FEE:    $

                                                                                of
County, Texas

                                                           By:
                       Affiant                                                 Deputy
On this day,                                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.  After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN             TO      AND         SUBSCRIBED      BEFORE      ME      on         this                 of
                                                   , 20



                                                                                  Notary Public
